Citation Nr: 1731198	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-50 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2002, for the award of a 10 percent disability evaluation for lumbosacral spine strain.

2.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected low back disability from January 17, 2002.

3.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected low back disability from August 8, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Board previously addressed this Veteran's appeal in January 2014, May 2016, and March 2017.

The Board denied the claims for an earlier effective dated for the award of a 10 percent evaluation for a lumbar spine disability, granted increased ratings, and denied higher evaluations for the lumbar spine disability in a May 2016 decision.  The Board also remanded a component of the claim, entitlement to an increased rating from May 12, 2014, for additional development.  

The Board noted in a March 2017 remand that the AOJ issued an SSOC in September 2016 for the earlier effective date issue that had been denied by the Board in May 2016, and the discussion in the SSOC did not address the issue that was remanded of entitlement to an increased rating from May 12, 2014.  

VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ is continuing to develop the claim remanded in May 2016 and will issue the Veteran a Supplemental Statement of the Case (SSOC) if any of the benefits sought are not granted in full.  As VACOLS reflects that additional action is pending, this claim remains under the jurisdiction of the AOJ at this time.

The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated April 2017, vacated the May 2016 Board decision in regard to the denials of an earlier effective date and increased ratings for a lumbar spine disability.  The parties noted the incorrect development by the AOJ in September 2016 and incorporated directives in the Joint Motion that the appeals be consolidated by the Board on remand, as the issues of increased schedular ratings for his lumbosacral spine strain are inextricably intertwined with his claim for an earlier effective for his 10 percent evaluation for lumbosacral spine strain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2017 Joint Motion shows the parties agreed the Board erred when it provided an inadequate statement of reasons or bases for finding that the RO complied with its prior remand order and that remand is warranted for the VA to ensure that all of the Veteran's clinical records from the Clarksburg VAMC from January 1999 to present have been associated with his c-file.  See Tucker v. West, 11 Vet. App. 369, 374 (1998).

On remand, the AOJ should address Veteran's argument that his report that he suffered from "worsening pain in his low back area" in his May 15, 2001, Clarksburg VAMC treatment record is enough to indicate that he suffered from an "actual painful joint" to warrant a compensable rating under 38 C.F.R. § 4.59 and Petitti v. McDonald, 27 Vet. App. 415 (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any records from the Clarksville VA Medical center dated January 1999 to the present that have not been associated with the claims file.

Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file.  IF it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect.  

2.  IF the records are unavailable, notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e).

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case addressing all of the issues on the title page.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

